Case 1:18-cr-00395-CMA Document 147 Filed 04/29/20 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Criminal Action No. 18-cr-00395-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

RIORDAN ANTHONY MAYNARD,

       Defendant.


           ORDER STRIKING DEFENDANT’S EMERGENCY MOTION
     FOR AN INDICATIVE RULING REGARDING COMPASSIONATE RELEASE


       This matter is before the Court on Defendant Riordan Maynard’s Emergency

Motion for an Indicative Ruling Regarding Compassionate Release (“the Motion”). (Doc.

# 146.) In his Motion, Mr. Maynard moves the Court to “make an indicative ruling that it

would grant Mr. Maynard compassionate release under 18 U.S.C. § 3582(c)(1)(A), if the

Tenth Circuit Court of Appeals remanded this case for that purpose. . . .” (Id. at 1.) The

Court strikes the Motion both for lack of jurisdiction and because the “indicative ruling”

Mr. Maynard seeks would constitute an impermissible advisory opinion.

       Once Mr. Maynard filed his Notice of Appeal on August 22, 2019, this Court lost

jurisdiction over the instant case. (Doc. # 121.) The Court may not rule on a motion by

Mr. Maynard absent a mandate from the Tenth Circuit that restores the Court’s

jurisdiction. Further, to the extent Mr. Maynard moves this Court to opine on whether it
Case 1:18-cr-00395-CMA Document 147 Filed 04/29/20 USDC Colorado Page 2 of 2




would grant a motion for compassionate release if it did have jurisdiction, Mr. Maynard

seeks an impermissible advisory opinion. See Alexander v. Mullarkey, 340 F. App'x 455,

457 (10th Cir. 2009) (“It is fundamental that federal courts do not render advisory

opinions and that they are limited to deciding issues in actual cases and controversies.”

(quoting United States v. Burlington N. R.R., 200 F.3d 679, 699 (10th Cir. 1999))).

      Accordingly, the Court ORDERS that Mr. Maynard’s Emergency Motion for an

Indicative Ruling Regarding Compassionate Release (Doc. # 146) is hereby

STRICKEN.



      DATED: April 29, 2020


                                                BY THE COURT:


                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                            2
